Exhibit 10.1

AMENDMENT TO THE

AMENDED AND RESTATED 2001 MOODY’S CORPORATION

KEY EMPLOYEES’ STOCK INCENTIVE PLAN

(as amended, December 18, 2017)

WHEREAS, Moody’s Corporation, a Delaware corporation (the “Company”) maintains
the Amended and Restated 2001 Moody’s Corporation Key Employees’ Stock Incentive
Plan, as amended December 18, 2017 (as amended, the “Plan”); and

WHEREAS, the Company has determined the Plan should be amended to mandate a
vesting period of at least one year for all equity awards issued under the Plan
on or after April 15, 2019, subject to certain limited exceptions.

NOW, THEREFORE, the Plan is hereby amended effective as of April 15, 2019 as
follows:

1.    Section 6 is hereby amended and restated to read as follows:

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date. No
portion of any Award granted on or after April 17, 2019 shall vest, in whole or
in part, prior to the first anniversary of the date of grant of the Award;
provided, that up to 5% of the shares authorized for issuance pursuant to
Section 3 may, if so determined by the Committee, vest prior to the first
anniversary of the date of grant of the Award.

2.    Section 7(g) is hereby amended and restated to read as follows:

(g)    Effect of Other Termination of Employment. Upon a Termination of
Employment for any reason (other than death, Disability or Retirement after the
first anniversary of the date of grant of an Option as described above), an
unexercised Option may thereafter be exercised during the period ending 30 days
after the date of such Termination of Employment, but only to the extent to
which such Option was exercisable at the time of such Termination of Employment.
Notwithstanding the foregoing and subject to Section 6, the Committee may, in
its sole discretion, either by prior written agreement with the Participant or
upon the occurrence of a Termination of Employment, accelerate the vesting of
unvested Options held by a Participant if such Participant’s Termination of
Employment is without “cause” (as such term is defined by the Committee in its
sole discretion) by the Company.

3.    Section 9(a) is hereby amended and restated to read as follows:

(a)    Generally. The Committee, in its sole discretion, may grant Awards of
unrestricted Shares, Restricted Stock, Restricted Stock Units and other Awards
that are valued in whole or in part by reference to, or are otherwise based on
the Fair Market Value of, Shares (collectively, “Other Stock-Based Awards”).
Such Other Stock-Based Awards shall



--------------------------------------------------------------------------------

be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made; the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof). Notwithstanding anything herein to the contrary,
the grant, issuance, retention, vesting and/or settlement of Shares under any
Other Stock-Based Award that is based on performance criteria and level of
achievement versus such criteria will be subject to a performance period of not
less than twelve months, and the grant, issuance, retention, vesting and/or
settlement of Shares under any Other Stock-Based Award that is based solely upon
continued employment and/or the passage of time may not vest or be settled in
full prior to the thirty-sixth month following its date of grant, but may,
subject to Section 6 hereof, be subject to pro-rata vesting over such period.
Further, subject to Section 6 hereof, the Committee may provide for the
satisfaction and/or lapse of all conditions under any such Other Stock-Based
Award in the event of the Participant’s death, Disability or Retirement or in
connection with a Change in Control, and the Committee may provide that any such
restriction or limitation will not apply in the case of an Other Stock-Based
Award that is issued in payment or settlement of compensation that has been
earned by the Participant.

4.    Section 9(c)(iv) is hereby amended and restated to read as follows:

(iv)    Effect of Termination of Employment or Death. Upon a Termination of
Employment by reason of death, Disability or Retirement, in each case after the
first anniversary of the date of the Award of Restricted Stock or Restricted
Stock Units, the Restricted Stock or Restricted Stock Units shall immediately
vest in full and all restrictions on such Awards shall terminate. Upon a
Termination of Employment for any reason other than death, Disability or
Retirement after the first anniversary of the date of the Award of Restricted
Stock or Restricted Stock Units, a Participant’s unvested Restricted Stock and
Restricted Stock Units shall be forfeited. Notwithstanding the foregoing,
subject to Section 6 and Section 9(a), the Committee may, in its sole
discretion, either by prior written agreement with the Participant or upon the
occurrence of a Termination of Employment, accelerate the vesting of unvested
Restricted Stock or Restricted Stock Units held by the Participant if such
Participant’s Termination of Employment is without “cause” (as such term is
defined by the Committee in its sole discretion) by the Company.

5.    Section 9(d)(iii) is hereby amended and restated to read as follows:

(iii)    Effect of Termination of Employment. Subject to Section 6, upon a
Termination of Employment by reason of death, Disability or Retirement, a
Participant shall have such rights in his or her Performance Shares, if any, as
may be prescribed by the Award agreement. Upon a Termination of Employment for
any reason other than death, Disability or Retirement prior to the end of any
applicable performance period, a Participant’s Performance Shares shall be
forfeited, unless, subject to Section 6 and Section 9(a), the Committee, in its
sole discretion, shall determine otherwise.

 